MEMORANDUM DECISION
                                                               Jun 17 2015, 9:09 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                       Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Brian Reitz
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

M.B.,                                                     June 17, 2015

Appellant-Respondent,                                     Court of Appeals Cause No.
                                                          49A04-1410-JV-485
        v.                                                Appeal from the Marion Superior
                                                          Court
                                                          Cause No. 49D09-1404-JD-982
State of Indiana,
Appellee-Petitioner.                                      The Honorable Marilyn Moores,
                                                          Judge; The Honorable Geoffrey
                                                          Gaither, Magistrate




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1410-JV-485| June 17, 2015      Page 1 of 7
                                               Case Summary

[1]   M.B. appeals the trial court’s true finding of robbery and its adjudication of him

      as delinquent. We affirm.


                                                      Issue

[2]   The issue is whether there is sufficient evidence to support the trial court’s

      adjudication of M.B. as delinquent.


                                                      Facts

[3]   The evidence most favorable to the judgment is that, on April 23, 2014, several

      boys were in a restroom at Northview Middle School changing for intramural

      soccer when students M.B. and C.H. entered and asked if any of the boys had a

      cell phone they could use. The boys responded that they did not. After

      noticing the outline of an iPod in the pocket of one of the boys, J.C., either

      M.B. or C.H. threatened J.C., put a fist in his face, reached into his pocket, and

      took the iPod. M.B. and C.H. then left the restroom. Officer Freddie Edwards,

      the Northview school resource officer, reviewed camera footage of the restroom

      area and, “being familiar with students attending Northview,” was able to

      identify M.B. and C.H. on the footage. App. p. 16.


[4]   C.H., pursuant to an agreement with the State, testified that he told J.C. to

      relinquish the iPod and threatened to attack him but that M.B. was the one who

      took the iPod from J.C.’s pocket. J.C. testified that M.B. put a fist in his face



      Court of Appeals of Indiana | Memorandum Decision 49A04-1410-JV-485| June 17, 2015   Page 2 of 7
      and demanded the passcode to his iPod. J.C. testified that it was not M.B. who

      took the iPod from his pocket.


[5]   J.C. and four other boys who were in the restroom, E.Z., C.B., J.V., and Y.R.,

      reviewed the video footage and identified M.B. and C.H. as those involved in

      the robbery. Officer Edwards explained that, in the video, M.B. is wearing

      “Lebron” tennis shoes and C.H.’s hair is styled in a “twisties” fashion. Tr. pp.

      71-73. E.Z. testified that the boy wearing the “Lebron” tennis shoes threatened

      J.C., while the boy with the “twisties” hairstyle took the iPod. C.B. testified

      that another boy threatened J.C., and the boy with the “twisties” hairstyle took

      the iPod. J.V. also testified that the boy wearing “Lebron” tennis shoes

      threatened J.C., while the boy with the “twisties” hairstyle took the iPod.

      E.Z., C.B., and J.V. all testified that they did not recognize either of the boys

      involved in the robbery in court on the day of M.B.’s trial, where M.B. was

      present.


[6]   At the trial, Y.R. did affirmatively identify M.B. as one of the boys involved in

      the robbery. Y.R. testified that M.B. threatened J.C., warning that he and C.H.

      would “crack him” if J.C. did not relinquish the iPod. Id. at 53. Y.R. testified

      that the boy with the “twisties” hairstyle was the one who ultimately took the

      iPod.


[7]   M.B. was alleged to have committed one count of robbery as a Class C felony if

      committed by an adult and four counts of attempted robbery as a Class C felony

      if committed by an adult. The trial court dismissed the attempted robbery


      Court of Appeals of Indiana | Memorandum Decision 49A04-1410-JV-485| June 17, 2015   Page 3 of 7
       allegations and adjudicated M.B. as delinquent as to the Class C felony robbery

       allegation. M.B. now appeals.


                                                    Analysis

[8]    In reviewing the sufficiency of evidence with respect to juvenile adjudications,

       this court neither reweighs the evidence nor assesses the credibility of the

       witnesses. M.S. v. State, 889 N.E.2d 900, 901 (Ind. Ct. App. 2008), trans. denied.

       We examine only the evidence most favorable to the judgment and all

       reasonable inferences drawn therefrom. K.D. v. State, 754 N.E.2d 36, 38-39

       (Ind. Ct. App. 2001). “If there is substantial evidence of probative value to

       support the adjudication, it will not be set aside.” D.W. v. State, 903 N.E.2d

       966, 968 (Ind. Ct. App. 2009), trans. denied.


[9]    There is substantial evidence to support the trial court’s adjudication of M.B. as

       delinquent. To establish a true finding of robbery as a Class C felony if

       committed by an adult, the State was required to show that M.B. knowingly or

       intentionally took property from J.C. by using or threatening the use of force.

       See Ind. Code § 35-42-5-1. This true finding could be sustained by the

       accomplice theory of criminal liability if M.B. knowingly or intentionally aided,

       induced, or caused another person to commit the robbery. See I.C. § 35-41-2-4.


[10]   M.B. argues that the only relevant testimony is that of C.H. and that the

       conflicting testimony of the other witnesses should be disregarded. This

       argument is unavailing on appeal, as “it is the function of the trier of fact to



       Court of Appeals of Indiana | Memorandum Decision 49A04-1410-JV-485| June 17, 2015   Page 4 of 7
       resolve conflicts in testimony and to determine the evidence and the credibility

       of the witnesses.” K.D. v. State, 754 N.E.2d 36, 39 (Ind. Ct. App. 2001).


[11]   M.B.’s claim that the conflicting witness testimony renders the adjudication

       unsustainable on appeal is also unpersuasive. Reevaluating witness testimony

       is beyond the purview of this court, as “it is precisely within the domain of the

       trier of fact to sift through conflicting accounts of events.” In re J.L.T., 712

       N.E.2d 7, 11 (Ind. Ct. App. 1999), trans. denied. Although suspicion or

       possibility alone will not support an adjudication on appeal, the evidence in this

       case exceeds mere suspicion: Officer Edwards identified M.B. on the video

       footage, and the witnesses confirmed after their review of the footage that M.B.

       was involved in the robbery. See R.L.H. v. State, 738 N.E.2d 312, 316-17 (Ind.

       Ct. App. 2000).


[12]   M.B. contends that the only person who identified him by name was C.B., who

       testified against him as part of an agreement with the State. Although the

       testimony of the other eyewitnesses may have been more equivocal, C.B.’s

       testimony alone is significant, as “[t]he uncorroborated testimony of one

       witness may be sufficient by itself to sustain an adjudication of delinquency on

       appeal.” D.W. v. State, 903 N.E.2d 966, 968 (Ind. Ct. App. 2009). M.B. also

       suggests that, because C.B. agreed to testify in exchange for a true finding to a

       reduced charge, his testimony was “self-serving” and therefore not credible.

       Appellant’s Br. p. 9. This argument amounts to “nothing more than a request

       to reweigh the evidence and judge the credibility of the witnesses,” and we are

       barred from engaging in such assessments on review. J.D.P. v. State, 857

       Court of Appeals of Indiana | Memorandum Decision 49A04-1410-JV-485| June 17, 2015   Page 5 of 7
       N.E.2d 1000, 1010 (Ind. Ct. App. 2006) (rejecting appellant’s claim that co-

       perpetrator’s testimony was insufficient to affirm adjudication), trans. denied.


[13]   M.B. also argues that, because other witness testimony indicates that C.B. was

       “the main perpetrator,” there is insufficient evidence to sustain the trial court’s

       adjudication. Appellant’s Br. p. 11. Even assuming C.B. was the one who

       actually took the iPod, there is substantial evidence that M.B. was an

       accomplice. Under accomplice liability, factors considered by the fact-finder

       include the alleged perpetrator’s “(1) presence at the scene of the crime; (2)

       companionship with another engaged in a crime; (3) failure to oppose the

       commission of the crime; and (4) the course of conduct before, during, and after

       the occurrence of the crime.” B.K.C. v. State, 781 N.E.2d 1157, 1164 (Ind. Ct.

       App. 2003). Although M.B.’s presence in the restroom alone is insufficient to

       establish accomplice liability, C.B.’s testimony that he and M.B. committed the

       offense together, the fact that Officer Edwards identified C.B. and M.B. in the

       video footage, and the testimony of J.C., E.Z., J.V., and Y.R. that all indicate

       that M.B. threatened J.C. are substantial evidence that M.B., at a minimum,

       aided C.B. in the robbery. See id. at 1165 (affirming accomplice liability where

       appellant “did nothing to oppose the commission of the robbery”).


                                                  Conclusion

[14]   There is sufficient evidence to support the trial court’s adjudication of M.B. as

       delinquent. We affirm.


[15]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1410-JV-485| June 17, 2015   Page 6 of 7
[16]   Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1410-JV-485| June 17, 2015   Page 7 of 7